Citation Nr: 1029008	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1954 to August 
1978.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD or any 
other psychiatric disorder.

2.  The Veteran does not have a skin disorder.


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD that was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125 (2009).

2.  The Veteran does not have a skin disorder that was incurred 
in or aggravated by active military service.  38 U.S.C.A. §§1110, 
1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The RO's October 2007 letter advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio, 16 Vet. 
App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  With respect to the Dingess requirements, the RO's 
October 2007 letter provided the Veteran with notice of what type 
of information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary to 
establish an effective date.  Accordingly, with this letter, the 
RO effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims, including the opportunity to 
present pertinent evidence.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA has also provided the Veteran with a VA 
examination to determine whether the Veteran has a psychiatric 
disorder and the etiology of any psychiatric disorder found.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds 
that this medical examination was adequate as it was based upon a 
complete review of the Veteran's claims file, and the VA examiner 
provided written rationale for the conclusion reached.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was not 
afforded VA examinations in connection with his claim for service 
connection for a skin disorder.  The Board finds that no VA 
examination was required as there is no evidence of record that 
the Veteran has a current a diagnosis of a skin disorder or 
recurrent symptoms of such.  See McLendon, 20 Vet. App. at 79.  
Finally, there is no indication in the record that additional 
evidence relevant to the issues being decided herein is available 
and not part of the record.  See Pelegrini, 18 Vet. App. at 112.

II. Analysis

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); but see Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a 
psychiatric disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125 (2009).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2).

Historically, the Veteran served on active duty in the United 
States Army from January 1954 to August 1978, with service in 
Vietnam from March 1966 to February 1967 and from July 1968 to 
July 1969.  His DD-214 shows that he received a Bronze Star Medal 
with Valor, which the RO accepted as credible supporting evidence 
that he was in combat.  The Veteran essentially asserts that he 
has PTSD related to his combat experiences in Vietnam.

The Veteran's service treatment records are negative for any 
complaints, treatments or diagnoses of a psychiatric disorder. 

In January 2008, the Veteran underwent VA psychiatric examination 
in connection with the claim.  The VA examiner noted that the 
claims file was reviewed.  In the VA examination report, the 
Veteran reported that military injuries caused him to have 
various conditions to include foot drop, constant diarrhea and 
chronic pain in the low back and shoulders.  However, the Veteran 
denied any symptoms consistent with depression or other 
psychiatric disorder other than PTSD.  The Veteran described 
combat experience as stressor events that he found particularly 
traumatic.  As to PTSD symptoms, he stated that he was 
periodically bothered by symptoms of recurrent and intrusive 
distressing recollections and dreams of his military experience.  
Specifically, the Veteran reported getting an average of 5 to 7 
hours of sleep every night, with difficulties falling and staying 
asleep and nightmares with military content approximately "every 
night."  He also reported intrusive memories triggered by recent 
exposure to cues while involved in the application process of his 
service connection claims.  The Veteran attributed some of his 
sleep disturbance to his back and shoulder pain.  The examiner 
stated that it did not appear that the Veteran's symptoms were 
associated with any significant forms of functional impairment.  
With regard to this observation, the Veteran stated "I have too 
many loved ones in my life to let this bother me."  
Significantly, the examiner determined that there was no 
diagnosis on Axis I or II for the Veteran.  The examiner also 
noted that the Veteran did not meet the DSM-IV criteria for a 
diagnosis of PTSD.  The examiner concluded that the Veteran did 
not present with a cluster of symptoms or associated functional 
impairment that would be consistent with a diagnosis of PTSD.

The medical evidence of record does not show a current diagnosis 
of PTSD.  As noted previously, a diagnosis of PTSD must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125.  In this case, the 
only medical opinion of record is the January 2008 VA examination 
report indicating no diagnosis of PTSD or any other psychiatric 
disorder.  In forming this opinion, the January 2008 examiner 
reviewed the Veteran's entire file and conducted a comprehensive 
psychiatric examination in accordance with DSM-IV criteria.  
However, the examiner concluded that the Veteran did exhibit 
symptoms or functional impairment that meets the requirements of 
a DSM-IV diagnosis of PTSD or any other psychiatric disorder.

Accordingly, the medical evidence of record does not show a 
current diagnosis of PTSD.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the United States Court of Appeals for Veterans Claim's 
(Court) interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
such, service connection for PTSD is not warranted.

The Board notes that a veteran's claim is not limited solely to 
the disability identified by the veteran.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that 
the Board erred when it denied a claim of service connection for 
PTSD on the grounds that there was no current diagnosis when 
there were other diagnosed psychiatric disorders that appeared to 
incorporate the symptoms that the veteran experienced.  Id.  
Here, unlike Clemons, the VA examiner expressly found that there 
was no DSM-IV diagnosis and the record is devoid of a diagnosis 
of PTSD or any other psychiatric disorder.  Thus, the Board finds 
that it is not necessary to remand the claim for consideration of 
other psychiatric disorders.

As there is no medical evidence that provides a diagnosis of PTSD 
or any other psychiatric disorder, the preponderance of the 
evidence is against the claim for service connection.  Therefore, 
the doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Skin Disorder

In addition to the general provisions for establishing service 
connection, if a veteran was exposed to an herbicide agent during 
active military, naval, or air service, certain diseases are 
presumed to be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of the 
disease during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.309(e) (2009).  (In this context, the term "herbicide 
agent" is defined as a chemical in an herbicide used in support 
of the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6)(i) (2009).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, is presumed to have 
been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

A July 1954 service treatment report noted a wart on the 
Veteran's left hand.  In his March 1978 separation examination 
report, the Veteran reported perineal itching and the resulting 
rectal and prostatic examination was negative.  Otherwise, the 
Veteran's service treatment records are negative for any 
complaints, treatments or diagnoses of a skin disorder.

The medical evidence of record does not show a current diagnosis 
of a skin disorder.  Nor does the Veteran claim that he is 
currently experiencing any skin disorder or recurrent symptoms of 
a skin disorder.  The Board acknowledges the Veteran's lay 
statement that he came in contact with many disturbing items, 
including while serving as a "tunnel rat" in Vietnam.  The fact 
that the Veteran served in Vietnam is not contested and exposure 
to herbicides such as Agent Orange is therefore presumed in this 
case.

However, in the Veteran's case, there is simply no evidence of 
record showing a current skin disorder at any time during the 
pendency of this claim.  As discussed in analysis of the PTSD 
claim, without a current disability, there can be no entitlement 
to compensation.  See Gilpin, 155 F.3d at 1353; Degmetich, 104 F. 
3d at 1328; Brammer, 3 Vet. App. at 225.  Accordingly, with no 
evidence of a current disability, service connection for a skin 
disorder is not warranted on a direct basis or as due to exposure 
to herbicides.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no current diagnosis of a 
skin disorder, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
at 49.


ORDER

Service connection for PTSD is denied.

Service connection for a skin disorder is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


